Citation Nr: 1803772	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  16-27 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Jasmin C. Freeman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from October 1955 to April 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).

This claim was previously remanded in June 2017 to afford the Veteran a VA examination.  The Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed with respect to the claim on appeal and that there is a complete record upon which to decide this claim so that the Veteran is afforded every possible consideration.   38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Board previously remanded this matter for the RO to schedule a VA audiology examination in order to ascertain the current severity of the Veteran's bilateral hearing loss.  While there is a "clear report" address inquiry in the file dated July 2017, it does not appear that the RO has followed through with the directive to schedule the Veteran for a VA examination.  The evidence shows that the VA examination was cancelled, but it does not appear that the Veteran received notice of a scheduled examination.  

In his June 2016 substantive appeal, the Veteran stated that a hearing specialist told him he may need a hearing aid.  The Veteran last received a VA examination in April 2014, and it was noted that he did not wear hearing aids.  The evidence suggests that the Veteran's service-connected bilateral hearing loss may have worsened since the April 2014 VA examination.  As such, a new VA examination is necessary.  When the evidence suggests that a disability has worsened since the veteran's last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c). Expedited handling is requested.)

1.  Associate with the record all updated VA and private treatment records, to include all associated outpatient clinics, pertaining to treatment of the Veteran, including that provided after April 2014.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's claims file. 

2.  Schedule the Veteran for a VA audiology examination with an appropriate clinician.  All attempts to contact the Veteran to schedule the examination, including electronic documentation of those efforts, must be documented in the Veteran's claims file.

All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated studies should be performed.  Following a review of the record, the examiner should comment on the following: 

(a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.	

(b) The examiner must determine the current severity of the Veteran's bilateral hearing loss.  The examiner must, in addition to reporting objective test results, fully describe the functional effects of the Veteran's hearing loss disability on his occupational functioning, daily life and ordinary activities.

3.  Thereafter, readjudicate the issue on appeal.  If the benefits sought remain denied, provide the Veteran with a supplemental statement of the case, and afford him a reasonable opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




